Announcement by the President
Ladies and gentlemen, welcome to you all. I would like to begin with some comments about the situation regarding the plenary chamber in Strasbourg. As you know, due to the partial collapse of the false ceiling in the plenary chamber in Strasbourg on 7 August, this first part-session of the European Parliament in September has had, exceptionally, to be held here in Brussels. I took this decision with a view to ensuring the greatest possible safety of Members and staff, based on my perusal of the initial expert reports and after consultation with the chairpersons of the groups and the French Council Presidency. The decision also takes account of the need to maintain continuity in the European Parliament's legislative work.
The preliminary findings of the investigations indicate that the partial collapse of the false ceiling was caused by fractures in the building components which connect the suspended ceiling with the actual ceiling structure. The investigations are ongoing and are being carried out by several independent international structural engineering firms commissioned by Parliament with a view to establishing further details and responsibilities for the collapse. These investigations are being carried out in very close cooperation with the relevant local authorities as well as with a senior buildings safety expert appointed by the French Government. The apportionment of responsibility and liability between the contractors involved in the construction of the original ceiling will be established on the basis of the final investigation reports, once they are available. The false ceiling in the plenary chamber will now be re-suspended using a new technique which has been approved by the independent experts and the local buildings authorities.
Although every effort is being made to complete the work as soon as possible, the procedure involved is, of necessity, somewhat lengthy. Nonetheless, we hope that all the safety investigations and necessary repairs will be completed in time for the House to hold its September II part-session in Strasbourg.
May I assure you that safety takes absolute priority in all our considerations and decision-making.